This case came to the Superior Court by virtue of an appeal taken by the plaintiffs from certain orders of the Probate Court for the District of New Haven. It eventually found its way to the Supreme Court of Errors which, by finding error in the action of the Superior Court, made possible a financial gain to the plaintiffs of a sum in excess of $10,000. Counsel have now requested an allowance for services and expenses incurred in presenting the case.
The litigation did not originate in the Superior Court. It was not an action to construe a will, even though the will had to be construed to test the validity of the orders complained of.
The court is powerless to grant the motion for two reasons: first, because no statute permits, and, inasmuch as the court, on appeal, was not sitting as a court of equity, no inherent power is available for use, and secondly, because the Superior Court was sitting as a probate court and if fees could possibly be allowed, the probate court must, in the first instance, order the allowance.
   As to the additional request for the $100 allowance for unusual expenses, no objection being raised against such request, such sum is ordered to be taxed as costs.